Le Grand, C. J.,
delivered the opinion of this court.
We concur with the Superior Court in the opinion pronounced on the motion to dissolve the injunction, which had been previously granted. The equity of the bill is completely sworn away by the answers, and the proof fully sustains the denials contained in them.
It sufficiently appears from the evidence, that the defendants were legally elected trustees of the church, in March 1851, and there is a total failure of proof on the part of the complainant to show they had been denied the right to enter the building and participate in religious worship.
Besides, the second section of the act of 1828, ch. 78, provides the remedy of mandamus for all cases of “intrusion or usurpation, or of any breach or violation of any terms,conditions, privileges or franchises, or of unlawfully holding of any office under any charter or incorporation granted by this State;” and the principle is well settled, that where there is a complete remedy at law — except in a few peculiar in*31stances In which there is concurrent jurisdiction- — the powers of a court of equity cannot be invoked.

Order affirmed with costs.